March 17, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 KINGWOOD HOME HEALTH CARE, L.L.C. D/B/A HEALTH SOLUTIONS
                 HOME HEALTH, Appellant

NO. 14-11-00368-CV                     V.

        AMEDISYS, INC., D/B/A AMEDISYS TEXAS, LTD, Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, Amedisys,
Inc., d/b/a Amedisys Texas, Ltd, signed February 1, 2011, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Kingwood Home Health Care, L.L.C. d/b/a Health
Solutions Home Health, jointly and severally, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.